      Case 2:21-cv-02031-EFM-GEB Document 51 Filed 09/15/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


STARR HOMES LLC,                                     )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )   Case No. 21-2031-EFM-GEB
                                                     )
ALLEN SCHLUP, et al.,                                )
                                                     )
                      Defendants.                    )
                                                     )

                                            ORDER

       This matter is before the Court on Plaintiff Starr Homes LLC’s motion for leave to

amend its Complaint for Copyright Infringement. (ECF No. 50.) The motion was filed

August 20, 2021, making Defendants’ response deadline September 3, 2021. No response

has been filed, and the Court may grant the motion as uncontested without further notice

pursuant to D. Kan. Rule 7.4(b).

       Additionally, in its discretion, the Court finds the balance of factors weigh in favor

of amendment as analyzed under Fed. R. Civ. P. 15(a)(2), and justice requires amendment.1

       IT IS THEREFORE ORDERED that Plaintiff Starr Homes LLC’s motion for



1
  The court considers a number of factors in deciding whether to allow an amendment, including
timeliness, prejudice to the other party, bad faith, and futility of amendment. Minter v. Prime
Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Foman v. Davis, 371 U.S. 178, 182
(1962)); see also Monge v. St. Francis Health Ctr., Inc., No. 12–2269–EFM-JPO, 2013 WL
328957, at *2 (D. Kan. Jan. 10, 2013), report and recommendation adopted, 2013 WL 328986 (D.
Kan. Jan. 29, 2013). Rule 15(a)(2) provides leave “shall be freely given when justice so requires,”
and the decision to allow an amendment is within the sound discretion of the court. See J. Vangel
Elec., Inc. v. Sugar Creek Packing Co., No. 11–2112–EFM, 2012 WL 5995283, at *2 (D. Kan.
Nov. 30, 2012) (citing Panis v. Mission Hills Bank, 60 F.3d 1486, 1494 (10th Cir. 1995)).
     Case 2:21-cv-02031-EFM-GEB Document 51 Filed 09/15/21 Page 2 of 2




leave to amend its Complaint for Copyright Infringement (ECF No. 50) is GRANTED.

Plaintiff shall file its First Amended Complaint no later than September 22, 2021.


      IT IS SO ORDERED.

      Dated at Wichita, Kansas this 15th day of August, 2021.



                                         s/ Gwynne E. Birzer
                                         GWYNNE E. BIRZER
                                         United States Magistrate Judge




                                            2
